The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-4 are pending.
Election/Restrictions
Applicant's election with traverse of species of method further comprising the step of producing monoclonal antibodies that selectively bind the unsulfonated sulfonation site of sclerotsin in the reply filed on 06/17/2022 is acknowledged.
Upon further consideration, the species election requirement has been withdrawn.
Claims 1-4 are currently under examination as they read on a method for production of a monoclonal antibody specific for a sulfonation site in sclerostin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 14 of U.S. Patent No. 9,403,882 and claims 1-2, 4-5, 8-12, 14, 15, 17-23 of U.S. Patent No. 10,328,120 in view of Campbell (Monoclonal Antibody Technology, 1984, Chapter 1, pages 1-32, cited in IDS). 
The patent claims taught a sclerostin peptide comprising Tyr43 or Tyr213 wherein the tyrosine is unsulfated. The patent claims did not teach method of making monoclonal antibodies binding to the peptide. However, it would have been obvious to make a monoclonal antibody that targets such antigen because making monoclonal antibodies to a known antigen was a well-established practice in the art at the time of the invention was made. One of ordinary skill in the art would have been reasonably expected to make such antibody in view of Campbell’s teaching in that it is customary for any group working on a macromolecule to make antibodies to it, sometimes even without a clear objective for their application (see Campbell, page 29, last paragraph). Therefore, the patented claims in view of Campbell would render obvious of the present claims because one of ordinary skill in the art would have been motivated to use the sclerostin peptides comprising the unsulfated tyrosine to make a monoclonal antibody that would bind specifically to unsulfated peptide.  It is noted that “sulfated” and “sulfonated” are used interchangeably herein.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,626,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclosed a method of production of a monoclonal antibody used a sclerostin peptide comprising unsulfonated tyrosine.  As such, the method disclosed by the patent claims would produce a monoclonal antibody that binds specifically the peptide comprising a tyrosine sulfonation site wherein the tyrosine is unsulfonated.
It is noted that even though the present application claims to be a divisional application to the parent application USSN 15/447,496 that became patent ‘170, the provisions of 35 USC 121 are not applicable for the following reasons:
In the parent application USSN 15/447,496, the species election requirement between sulfonated and unsulfonated peptide has been effectively withdrawn by rejoining the non-elected species, i.e, unsulfonated peptide, for allowance.  Once the restriction requirement is withdrawn and the non-elected species was rejoined for allowance, the provisions of 35 USC 121 are no longer applicable.  See MPEP 804.01.
Therefore, the nonstatutory double patent rejection is set forth.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        July 30, 2022